CALL, District Judge.
The libel alleges that the schooner Halki, while being towed down the Hillsborough river, was injured by coming into collision with the draw of the bridge of respondent; that, although signals were given in time for the draw to be raised, yet the bridge attendant did not raise it to a sufficient height to permit the schooner’s masts to go through; and injury resulted from the masts coming in contact with that portion of the bridge.
The respondent denies that the signals were given in time to permit the opening of the draw; denies she was skillfully managed, in that the towboat was without sufficient power to handle her; alleges that, although the bridge was not entirely raised, there was room for the schooner to pass without injury. It then denies negligence of its agent at the bridge, denies the amount of damages claimed, and admits the expenditure of certain amounts in the repair of the schooner, amounting to $192.63, and denies.other bills set out in the libel.
Testimony was taken before the commissioner, and from this testimony there can be no question but that the libelant must recover; but it is difficult to arrive at a just amount. After the accident the libelant had the masts cut down, because the heads had been splintered, and it was necessary to cut- down the masts to reach solid wood, if the vessel was to be used without first having new masts put in. When the masts were cut down, the sails were too large, and this necessitated cutting them down. All these things were done, and the libelant claims the expense for these things, as well as the estimated expense of putting in new masts, restoring sails to their original sizes, etc., as well as an amount for the days required to make the changes above noted.
There seems no question but that, under the circumstances shown by the testimony, the libelant would be entitled to have had the damage to *639his vessel repaired, and included in such the costs of new masts, if necessary; but in the present case the testimony shows an expenditure of $535.26 for making these changes, which result in shortening the masts and reducing the sail area. Under the circumstances, the libel-ant having elected to make the repairs in this manner in order to have the use of the vessel, and the fact that the vessel is as seaworthy as before the accident, and the only effect of the shortening of the masts and reducing the sail area is to somewhat reduce her speed on voyage, it seems to me equitable that the amount of these expenditures should be allowed, together with such additional amount for the time consumed in making them as will compensate libelant. The testimony shows that 12 days were necessarily used in making these repairs.
I am of opinion that $20 a-day would be a fair allowance for this time, taking into consideration the probable earning capacity of the vessel and the cost of operation. A decree will therefore be prepared, allowing the libelant $775.26, with interest at the rate of 6 per cent, from December 29, 1916.